t c memo united_states tax_court robert rodriguez petitioner v commissioner of internal revenue respondent docket no filed date robert rodriguez pro_se jonae a harrison for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determinations of deficiencies in petitioner’s and federal income taxes and additions thereto these determinations are as follows additions to tax years deficiencies sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure -- -- big_number dollar_figure -- dollar_figure big_number dollar_figure dollar_figure dollar_figure section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure we decide whether petitioner had unreported income of dollar_figure dollar_figure and dollar_figure determined by respondent for the respective years we hold he did whether petitioner is liable for the additions to tax determined by respondent under sec_6651 we hold he is whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 we hold he is whether petitioner is liable for the additions to tax determined by respondent under sec_6654 we hold he is whether we shall impose a penalty on petitioner under sec_6673 for advancing frivolous and or groundless claims we shall impose a penalty of dollar_figure findings_of_fact some facts have been stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in phoenix arizona when his petition was filed petitioner has not filed a or federal_income_tax return on date respondent prepared substitutes for returns on the basis of information received from third parties the information reported that the third parties had paid to petitioner the following wages during the subject years payor year amount rescue industries inc dollar_figure dollar_figure big_number la quinta inns inc courier management services inc big_number respondent determined petitioner’s tax_liability as to those payments by considering his filing_status to be single petitioner failed to cooperate with respondent in the audit of his tax_liability for the subject years and petitioner has failed to cooperate with respondent during this proceeding at trial petitioner did not answer any substantive questions as to his tax_liability relying upon the fifth_amendment petitioner claimed that he was refusing to answer those questions because his answers might incriminate him opinion a respondent’s deficiency determination sec_1 burden_of_proof respondent’s deficiency determinations set forth in the notices of deficiency are presumed correct and petitioner bears the burden of proving them wrong rule a 290_us_111 sec_7491 shifts to respondent the burden_of_proof as to these deficiencies when the taxpayer establishes that he or she met certain requirements we conclude from the record that petitioner has not met those requirements validity of determinations petitioner alleged in his petition that he did not receive the income reported to the commissioner by the third parties and that the commissioner erred by not allowing petitioner to deduct certain amounts provided for by law we read the record to support a contrary conclusion given the fact that petitioner has never filed federal_income_tax returns for the subject years and that he refused to cooperate with respondent in the audit of his federal_income_tax liability for those years we consider it proper for respondent to have determined petitioner’s unreported petitioner also alleged in his petition that his filing_status for the subject years was married given that the record contains no evidence to prove that petitioner was married during those years we sustain respondent’s determination that petitioner’s filing_status was single rule a income for the subject years from the information received from the third parties e g 117_f3d_785 5th cir see also 181_f3d_1002 9th cir affg tcmemo_1997_97 we sustain respondent’s determination as to petitioner’s unreported income given the additional fact that petitioner did not present at trial even a scintilla of evidence to prove error in that determination b additions to tax burden_of_proof sec_7491 requires that respondent bear the burden of production as to the additions to tax in order to meet this burden respondent must present evidence indicating that it is appropriate to impose an addition_to_tax see 116_tc_438 validity of determinations a sec_6651 sec_6651 imposes an addition_to_tax for failing to file timely a required federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not as for his claim to certain deductions petitioner has neither identified nor proven that he is entitled to any such deductions see 512_f2d_882 9th cir affg tcmemo_1972_133 willful neglect petitioner was required to file federal_income_tax returns for each of the subject years sec_6012 sec_6072 respondent met his burden of production in that respondent introduced and the court admitted into evidence a form_4340 certificate of assessments payments and other specified matters and the testimony of the revenue_agent who audited petitioner both to the effect that respondent’s records do not indicate that respondent has ever received a federal_income_tax return from petitioner for any of the subject years petitioner in turn has failed to meet his burden_of_proof petitioner has never asserted or presented any evidence indicating that he filed one or more of the subject returns nor has he established that any of the returns was not filed timely for cause that is reasonable we hold that petitioner is liable for the additions to tax under sec_6651 469_us_241 105_tc_324 b sec_6651 sec_6651 generally imposes an addition_to_tax for a failure to pay timely the amount of tax shown on a federal_income_tax return although petitioner did not file his federal_income_tax returns for and the commissioner prepared substitutes for returns for those years a return the minimum amount exception under sec_6012 does not apply to petitioner for any subject taxable_year as petitioner’s income exceeded the minimum amount prepared by the commissioner under sec_6020 is treated as a return filed by the taxpayer for returns due after date for purposes of sec_6651 sec_6651 smith v commissioner tcmemo_2000_290 we conclude that petitioner is liable for the addition_to_tax under sec_6651 see sec_6654 smith v commissioner supra citing united_states v boyle supra pincite cf heisey v commissioner tcmemo_2002_41 no liability in absence of substitute of return affd ___ fed appx ___ 9th cir date c sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax this addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies 91_tc_874 the form_4340 and the testimony of the revenue_agent establish that petitioner failed to pay the required amounts of estimated_tax for and we conclude that respondent has met his burden of production as to this issue given that the record does not establish that any of the referenced exceptions apply we conclude that petitioner has failed to meet his burden_of_proof and sustain respondent’s determination as to this issue motley v commissioner tcmemo_2001_257 c penalty under sec_6673 respondent moved the court at the end of trial to impose a penalty under sec_6673 respondent asserts that petitioner’s position in this case is frivolous and groundless respondent also asserts that petitioner instituted these proceedings primarily for the purpose of delay sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless here petitioner did not offer any evidence at trial nor did he otherwise make any legitimate attempt to prove respondent’s determinations wrong petitioner was warned by respondent before trial and was warned by the court during trial that his position or lack thereof was without merit and could subject him to a penalty of up to dollar_figure under sec_6673 petitioner disregarded these warnings and has consumed wastefully the time resources and effort of the court we conclude from the record that petitioner’s positions in this proceeding are frivolous and without merit we also conclude from the record that petitioner has instituted and maintained this proceeding primarily for delay pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
